Case 6:17-cv-01164-GKS-GJK Document 141-1 Filed 03/22/19 Page 1 of 2 PageID 1769
                                                                        Page 1

                      IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION
                       CASE NO.: 6:17-cv-0116-ORL-18GJK

              STEVE WENTZ,

                     Plaintiff,

              vs.

              PROJECT VERITAS, a Virginia
              Corporation; JAMES O'KEEFE, III;
              ALLISON MAASS; and BREITBART
              NEWS NETWORK, LLC, a Delaware
              Company,

                     Defendants.

              _________________________________________/

                     VIDEOTAPED DEPOSITION OF STEVE WENTZ

                               VOLUME
                              PAGES 1 - 192

                          Wednesday, June 20, 2018
                          10:04 a.m. - 2:04 p.m.

                           Gray Robinson, P.A.
                          301 East Pine Street
                              Suite 1400
                          Orlando, Florida 32801



                        STENOGRAPHICALLY REPORTED BY:
                         Lori Francis, RPR, FPR



                            www.phippsreporting.com
                                888-811-3408
                                                                     EXHIBIT 1
Case 6:17-cv-01164-GKS-GJK Document 141-1 Filed 03/22/19 Page 2 of 2 PageID 1770
                                                                       Page 62

        1     is not true and accurate?
        2         A. I don't know.
        3         Q.   Who is Joey Matthews?
        4         A. I believe he is the individual who was blurred
        5     in the video.
        6         Q.   Do you know Joey Matthews?
        7         A. I believe he is a retired member of Virginia,
        8     perhaps, National Education Association. I believe he's
        9     retired now. To be honest, I wasn't sure of his name,
      10      if it was Jerry or Joey or even the last name.
      11          Q.   Had you met him before --
      12          A. No.
      13          Q.   Do you know names of any other people? We're
      14      talking about two different events. I just want to be
      15      clear.
      16          A. Okay.
      17          Q.   I'm talking about the conference now --
      18          A. Okay.
      19          Q.   -- in the bar.
      20          A. Right.
      21          Q.   Do you know the name of any other individual
      22      in that bar?
      23          A. I do not.
      24          Q.   Do you have -- did you pay for the drinks that
      25      night?



                              www.phippsreporting.com
                                  888-811-3408
